Citation Nr: 0403020	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  01-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. L.





ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The veteran served on active duty from June 1952 to June 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2000 the appellant submitted a 
formal claim for entitlement to dependency and indemnity 
compensation (DIC) benefits.   The Board finds that this 
claim also includes a claim for DIC pursuant to 38 U.S.C.A. § 
1318.  This issue has not been adjudicated by the RO and is 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The amended death certificate shows that the veteran died 
in January 2000 due to renal failure due to diabetes 
mellitus.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause were polio and right hip surgery. 

2.  A VA examiner indicated that cerebrovascular disease was 
also related to the veteran's death.

3.  At the time of his death, service connection was in 
effect for the residuals of poliomyelitis, rated 30 percent 
disabling.  

4.  Diabetes mellitus, renal failure and cerebrovascular 
disease are not of service origin or manifested within one 
year after service, and were not causally related to a 
service-connected disability.  

5.  A disability of service origin did not contribute 
substantially or materially to death or aid or lend 
assistance in the production of death.  


CONCLUSIONS OF LAW

Diabetes mellitus, renal failure and cerebrovascular disease 
were not incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

2.  Diabetes mellitus, renal failure and cerebrovascular 
disease were not proximately due to or the result of a 
service connection disease or injury.  38 C.F.R. § 3.310 
(2003).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The December 2002 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the appellant was 
furnished a letter in August 2001 and in December 2002 that 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  Quartuccio v. Principi 
16 Vet. App. 183 (2002).  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  The veteran's claims folder has been reviewed 
by a VA physician and the appellant participated at a hearing 
at the RO.   

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003) 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this regard, the record shows that the appellant's claim 
was denied in June 2000 prior to the enactment of the VCAA. 
However, he was informed of the VCAA and her rights and the 
VA's obligations under that act in letters dated in August 
2001 and in December 2002.  In response she submitted 
additional evidence.  She was again notified in the December 
2002 supplemental statement of the case and has had more than 
a tear to identify any additional evidence.  Thus, under the 
circumstances in this case, the Board that the VA has 
satisfied its duties to notify and assist the veteran.  Any 
error in the chronological implementation of the VCAA is 
deemed harmless error and not prejudicial to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

A death certificate, dated in February 2000, reflects that 
the veteran died in January 2000.  The immediate cause of 
death was listed as renal failure due to, or as a consequence 
of diabetes.  No autopsy was performed.  An amended death 
certificate, dated in September 2000, added other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death as polio and right hip surgery.  
The physician who revised the death certificate indicated 
that the amendment was made to add the fact that the veteran 
had polio that had left his muscles weak, which made him 
prone to the fall that lead to the hip fracture, subsequent 
surgery and renal failure complications.  

Service medical records show that the veteran was treated 
while on active duty for poliomyelitis.  Other than a 
reference to the veteran's grandfather having diabetes, there 
was no indication of this disorder, kidney disease, or high 
blood pressure, or other cerebrovascular disease.  VA 
examinations were conducted in January 1959, and June 1961.  
On those occasions, no pertinent abnormality was 
demonstrated.  Urinalyses were normal.  The diagnoses on 
those examinations related to residuals of the veteran's 
poliomyelitis, service connection for which was established 
in February 1959.  A 30 percent evaluation was assigned at 
that time.  This rating remained in effect until the time of 
the veteran's death.  It was the veteran's only service 
connected disorder.  A VA urinalysis June 1985 was 1+ for 
glucose.  

Private treatment records, dated from 1990 to the time of the 
veteran's death in January 2000, have been received.  These 
records show treatment for numerous disorders, including 
heart disease, chronic obstructive pulmonary disease (COPD), 
renal disease, and multiple joint arthritis.  The records 
include references to the veteran having his activities 
restricted due to polio as well as shortness of breath as a 
result of COPD.  The veteran was in physical therapy during 
November and December 1999.  In November 1999 it was reported 
that he had the onset of generalized weakness earlier in 
November 1999.  

The veteran's private terminal hospital report shows he was 
hospitalized on January 26, 2000 after sustaining a fracture 
of the right hip in a fall.  The veteran reported that he 
went to the bathroom at 2:00 AM when the light was off and 
lost his balance.  He fell and injured his right hip.  The 
clinical history was significant for end-stage renal disease 
on dialysis, diabetes, and a pacemaker.  He had polio with 
weakness of the right leg, left arm, and abdominal muscles.  
X-rays showed a subcapital fracture of the right femoral 
neck.  He underwent surgical repair without complications.  
The following day he developed shortness of breath and chest 
pressure.  On the second postoperative day his hematocrit was 
32.5 and he developed a worsening fever of 101 and shortness 
of breath.  He developed lethargy and with respiratory 
distress required intubation.  He was pronounced dead on 
January 31, 2000, after a medical on-call team tried to 
resuscitate him.  

In a letter dated in March 2000, the veteran's private 
physician indicated that the veteran had a several medical 
problems, including type II diabetes, peripheral vascular 
disease, hypertension, emphysema, coronary artery disease, 
and renal failure.  He also had a history of polio earlier in 
life. The doctor stated that the polio had a significant 
effect on the veteran's ability to ambulate and function 
properly.  It was very likely that later in life the veteran 
developed post polio syndrome and ultimately remained unable 
to walk with any strength or significant ability to ambulate.  
Lack of exercise certainly aggravated his underlying 
conditions and it was certainly perceivable that his polio 
affected his other medical conditions and hastened his 
demise.

Medical literature regarding post-polio syndrome and the 
relationship between polio and other medical conditions such 
as diabetes and heart disease has been received and reviewed.  
The appellant has submitted statements describing the 
veteran's condition and a statement from a friend, J. L., a 
polio survivor, who provided information on the disease.  The 
appellant testified at a hearing at the RO in October 2001.  
At that time she related how the polio affected the veteran's 
life and hastened his death.  J. L. also testified to this 
effect.  

The veteran's records were reviewed by a VA physician in 
October and November 2002.  The physician was requested to 
render an opinion regarding whether the veteran's polio had 
caused or contributed to the cause of the veteran's death. In 
support if the VA examiner's opinion she indicated that she 
had reviewed three recent articles on polio and polio 
syndrome.  She indicated the chronic renal failure was 
associated with disorders of mineral metabolism that led to 
spontaneous bone fractures.  "(Current Medical Diagnosis and 
Treatment 2000; page 900)".  The physician stated that renal 
failure was also associated with weakness and fatigue.  The 
physician rendered an opinion that the veteran's heart 
disease, cerebrovascular disease, lung disease, and end 
stage, dialysis dependent renal failure had contributed to 
the fall.  The examiner went on to state that it would be 
mere speculation to associate any of the reasons for the 
veteran's dizziness and subsequent fall to polio.  Even if 
there was some small contribution of the veteran's polio to 
the fall the vast majority of the fall was due to 
complications of diabetes and it was impossible to speculate 
even if the veteran did not have a history of polio with 
residuals, he would not have had the fall that eventually 
contributed to his death.  It was further noted that in the 
midst of a complication of a hip fracture, the veteran's 
general medical condition was so severe that if it was not a 
fall that contributed to his death, it could easily have been 
something else.   The ultimate cause of his death was stated 
to be virtually exclusively related to diabetes, renal 
failure, and cerebrovascular disease, and the conditions 
surrounding this group of medical conditions, independent 
from polio, which was not found to be related to his death.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., diabetes mellitus, renal 
failure and cerebrovascular disease which are manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for a disability, which is proximately 
due to, or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312 (c) 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

To summarize, lay statements and testimony are deemed 
competent evidence when describing the symptoms of a disease, 
disability, or injury.  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training or knowledge are competent to 
render an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).   The evidence does not show that the 
appellant possesses medical expertise and it is not contended 
otherwise.  

In this regard, the original and amended death certificates 
show that the veteran died from renal failure due to or a 
consequence of diabetes.  Significant conditions contributing 
to death, but not resulting in the underlying cause of death 
were polio and right hip surgery.  The evidence shows that 
the veteran did not manifest cardiovascular disease or 
cerebrovascualar disease, diabetes, COPD, or renal disease 
during service and that these disabilities were first 
manifested many years after service.  There is no medical 
evidence of record which relates these disabilities to 
service.  Therefore service connection for these disorders is 
not warranted.

The appellant's main contention is that the veteran's service 
connected polio contributed to his death.  In support of this 
contention the veteran's physician stated that the veteran's 
polio had left his muscles weak, which made him prone to the 
fall that led to his hip fracture, subsequent surgery, and 
renal complications.  The physician further stated that it 
was very likely that later on in life the veteran developed 
post polio syndrome and ultimately was unable to walk with 
any strength or significant ability to ambulate.  This lack 
of exercise certainly aggravated the underlying medical 
conditions and hastened his demise.  However, the physician 
did not did not review the records contained in the veteran's 
claims folder nor did the physician indicate that he had 
reviewed any medical literature to support his opinion.

However, the VA physician rendered her opinions in October 
and November 2002 based on a review of the evidence in the 
claims folder, pertinent medical literature, and medical 
text.    In this context the Board notes that when the 
veteran was hospitalized for the hip fracture he indicated 
that the fall was due too dizziness and loss of balance.  The 
VA examiner stated that it was mere speculation to associate 
any reasons for the dizziness and subsequent fall to the 
polio.  The examiner concluded that the ultimate cause of the 
veteran's death was virtually exclusively related to 
diabetes, renal failure, and cerebrovascular disease, and the 
conditions surrounding this group of medical conditions, 
independent from polio, which was not found to be related to 
his death.  The Board places more probative value on this 
opinion rather than the private medical opinion in view of 
the thoroughness of the opinion and the fact that the opinion 
was based on a review of the claims file and pertinent 
medical literature and is supported by the evidence of 
record.

Accordingly, it is the judgment of the Board that a service-
connected disability did not cause or contribute to the 
veteran's death or aggravate those disabilities, which 
resulted in his death.    The Board finds that the 
preponderance of the evidence is against the claim.  Thus the 
benefit of the doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN.
	Veterans Law Judge, Board of Veterans' Appeals













 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



